FILED
                                                                                                December 22. 201 7

                                                                                                    TNCO URT Of
                                                                                             ~'ORKIRS ' C O lilPlNS.'\TIO N
                                                                                                       CL .'ill.ilS

                                                                                                    Time l0:31 A.\1

              TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT MEMPHIS

ROSALIND WILLIAMSON,                                  )    Docket No.: 2017-08-0203
         Employee,                                    )
v.                                                    )
PROFESSIONAL CARE SERVICES,                           )    State File No.: 78680-2016
         Employer,                                    )
and                                                   )
BRIDGEFIELD CASUALTY                                  )    Judge Deana Seymour
INSURANCE,                                            )
         Insurance Carrier.


                                EXPEDITED HEARING ORDER


        This case came before the undersigned Workers' Compensation Judge on
November 29, 2017, upon Rosalind Williamson's Request for Expedited Hearing. The
central legal issue is whether Ms. Williamson is likely to prevail at a hearing on the
merits for entitlement to medical and temporary disability benefits. The Court holds she
is not likely to do so and denies her request for benefits at this time.

                                           History of Claim

       Ms. Williamson worked as a social worker for Professional Care Services on
September 30, 2016. Samantha Hammonds, Ms. Williamson's supervisor, disciplined her
that morning and left the office. Afterward, Ms. Williamson claimed she slipped on a nut
and fell on her left side while walking up a ramp to her job, injuring her left shoulder and
left hand. 1 No one witnessed the fall. PCS disputed the fall and the reason for the fall
through the declaration ofMs. Hammonds.

       An ambulance transported Ms. Williamson to Bolivar General Hospital for
emergent care. There, she complained of left shoulder, knee and wrist pain. Following
evaluation and diagnostic testing, the attending physician, Dr. Ralph Patterson, diagnosed

1
 She initially claimed a left knee injury as well. However, during the hearing, she admitted that her fall at
work did not cause her current knee issues.

                                                     1
left knee contusion and left wrist and shoulder pain. Dr. Patterson medically cleared Ms.
Williamson and discharged her with pain medication.

        Ms. Williamson saw her PCP, Dr. Darrin Lyons, on October 3, but she made no
mention of left shoulder or hand pain. Ms. Williamson's medical history included chronic
left thumb and shoulder pain since 2013 and chronic left wrist pain since 2014.

        PCS offered Ms. Williamson a panel of orthopedic surgeons from which she chose
Dr. Brett Sokoloff, whom she saw on November 7. Dr. Sokoloff concluded that her left
shoulder issues were "likely chronic" and that her hand numbness complaints were "non-
specific" after reviewing her extensive medical history and diagnostic tests. PCS denied
Ms. Williamson's claim based on Dr. Sokoloffs assessment. Dr. Sokoloff surgically
treated Ms. Williamson's left shoulder under her private health insurance, despite the
denial.

      However, she continued to have problems with her left shoulder and filed a
Request for Expedited Hearing seeking medical benefits. Ms. Williamson asked the
Court to find PCS responsible for medical expenses paid by her health insurance and
temporary disability benefits in addition to continued treatment with Dr. Sokoloff.

        PCS argued that Ms. Williamson did not meet her burden of proving medical
causation. According to PCS, the only medical proof before the Court suggested her
injuries were chronic and did not result from her fall at work. 2 PCS further argued that
Ms. Williamson's version of events surrounding her injury seemed suspect.

                            Findings of Fact and Conclusions of Law

                                           Standard Applied

       Ms. Williamson bears the burden of proof on the essential elements of her claim.
Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp. App. Bd. LEXIS 24, at *6
(Aug. 18, 20 15). She does not have to prove every element of her claim by a
preponderance of the evidence but must present sufficient evidence for the Court to
determine she is likely to prevail at a hearing on the merits. McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015).

                                                Causation

       To prove a compensable injury, Ms. Williamson must show her alleged injury
arose primarily out of and in the course and scope of her employment. Tenn. Code Ann.

2
 Ms. Williamson did not dispute that she sustained prior injuries and sought prior treatment for her left
shoulder and hand.

                                                     2
§ 50-6-101(14)(B) (2017). "An injury 'arises primarily out of and in the course and scope
of employment' only if it has been shown by a preponderance of the evidence that the
employment contributed more than fifty percent (50%) in causing the injury, considering
all causes." Jd. "The opinion of the treating physician, selected by the employee from the
employer's designated panel of physicians ... shall be presumed correct on the issue of
causation but this presumption shall be rebuttable by a preponderance of the evidence."
Tenn. Code Ann.§ 50-6-102(14)(E).

        Here, no medical proof established that Ms. Williamson's fall contributed more
than fifty percent in causing her left shoulder and hand conditions, considering all causes.
Dr. Sokoloffs medical records support a diagnosis of left shoulder and left hand pain, but
he gave no opinion on the medical cause for those conditions. The medical records in
evidence demonstrate left shoulder and left hand conditions that pre-existed Ms.
Williamson's fall and continued "chronic" left shoulder and left hand pain since the fall.

       Thus, the Court holds Ms. Williamson failed to satisfy her burden of proving her
left shoulder and left hand conditions arose primarily out of and in the course and scope
of her employment.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Williamson's claim against PCS for medical and temporary disability benefits
      is denied at this time.

   2. This matter is set for a Scheduling Hearing on February 12, 2018, at 9:00 a.m.
      Central Standard Time. The parties must call (toll-free) 866-943-0014 to
      participate in the Hearing. Failure to call may result in a determination of the
      issues without the parties' participation.

Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance with this
Order must occur no later than seven business days from the date of entry of this Order as
required by Tennessee Code Annotated section 50-6-239(d)(3). The Insurer or Self-
Insured Employer must submit confirmation of compliance with this Order to the Bureau
by email to WCCompliance.Program@tn. g v no later than the seventh business day after
entry of this Order. Failure to submit the necessary confirmation within the period of
compliance may result in a penalty assessment for non-compliance. For questions
regarding compliance, please contact the Workers' Compensation Compliance Unit via
email WCCom pliance.Program@tn .gov.




                                             3
Entered this the ~ day of December, 2017.               " .




                    ~DGE biANA         SEYMOUR
                        Court of Workers' Compensation Claims




                                 4
                                    APPENDIX

Exhibits:
   1. C-20 Employer's First Report of Work Injury or Illness (with handwritten changes
       made by Ms. Williamson)
   2. Photocopy of photograph of hand received by Professional Care Services' attorney
   3. Seventeen photographs of Ms. Williamson's injuries and location of accident
       (Collective)
   4. Declaration of Samantha Hammonds
   5. C-41 Wage Statement
   6. C-42 Agreement Between Employer/Employee Choice of Physician
   7. Medical records from Dr. Bret Sokoloff (Page 6 through Page 13)
   8. Medical records related to Ms. Williamson's left shoulder injury (Collective)
   9. Medical records related to Ms. Williamson's left hand injury (Collective)

Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Requests for Expedited Hearing and attached affidavit (Collective)
   4. Professional Care Services' Objection to and Motion to Strike Request for
       Expedited Hearing and Alternatively, Motion for an In-Person Hearing
   5. Professional Care Services' Motion to Compel
   6. Status Hearing Order, filed September 5, 2017
   7. Order on Motion to Compel
   8. Professional Care Services' Motion to Quash
   9. Status Hearing Order, filed October 17,2017
   10. Order on Motion to Quash
   11. Professional Care Services' Witness List and Notice of Filing, with attachments
   12. Table of Contents and medical records filed with the clerk




                                          5
•'                              CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing was sent to the
      following recipients by the following methods of service on this the__   22nd day of
      December, 2017.

     Name                 Certified       Via   Via      Email Address
                          Mail            Fax   Email
     Rosalind Williamson,      X                   X     P.O. Box 704
     Employee                                            Somerville, TN 3 8068
                                                         forgive1200 l@vahoo.com
     Ryan Malone,                                   X    r:yan@petersonwhite.com
     Employer's Attorney

                                      -    -        J4~~
                                      &erson-Shrum, Clerk
                                      Co~-;t ~~orkers' Compensation Claims
                                      WC.CourtClerk@tn.gov




                                                6